Order unanimously modified so as to remit the matter to the State Rent Administrator for further consideration. The authority of the Administrator to fix the maximum rent is recognized. It seems to us, however, that the rent may have been fixed at too low a figure. The comparable apartment relied on by the Administrator was leased by the landlord’s daughter and may well have been at a nonob jeetive rent. The rent of the apartment on the first floor in the subject house indicates a value for the subject apartment higher than that fixed. As so modified the order is affirmed. Settle order on notice. Present — Peek, P. J., Glennon, Cohn, Callahan and Breitel, JJ.